Exhibit June 4, 2009 Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 We have read the statements made by Northsight Capital, Inc. which we understand will be filed with Securities and Exchange Commission pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Northsight Capital, Inc. dated May 15, We agree with the statements concerning our Firm pertaining to the Item 4.01 disclosure in such Form 8-K. Very truly yours, /S/ Lawrence Scharfman, CPA Lawrence Scharfman, CPA Boynton Beach Florida
